Ehrlich, Oh. J.
The action was for false imprisonment in causing the plaintiff’s arrest without a warrant.
The plaintiff was taken, before a police magistrate and held in $300 bail to await.the action of the grand jury.
The case was thereafter considered by the grand jury and dismissed, whereupon the present action was brought.
The question -of reasonable and probable cause was submitted to the jury, which found for the plaintiff in the suin of $250.
*783The verdiet, which is moderate, is amply sustained by the proofs, and as we find no error the judgment must be affirmed.
Newburger, J., concurs.
Judgment affirmed.